



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Reinbrecht,









2019 BCCA 28




Date: 20190130

Docket: CA43699

Between:

Regina

Respondent

And

Leon Michael
Reinbrecht

Appellant






Before:



The Honourable Mr. Justice Frankel

The Honourable Madam Justice D. Smith

The Honourable Mr. Justice Willcock




On appeal from:  An
order of the Supreme Court of British Columbia, dated
October 27, 2015 (conviction) (
R. v. Reinbrecht
, 2015 BCSC 1960,
Kamloops Registry No. 93462-1).




Counsel for the Appellant:



G.P. DelBigio, Q.C.
A.M. Latimer





Counsel for the Respondent:



S. Elliott





Place and Date of Hearing:



Kamloops, British
  Columbia

October 30, 2018





Place and Date of Judgment:



Vancouver, British
  Columbia

January 30, 2019









Written Reasons by:





The Honourable Madam Justice D. Smith





Concurred in by:





The Honourable Mr. Justice Frankel





The Honourable Mr. Justice Willcock








Summary:

Mr. Reinbrecht appeals an
order dismissing his application for a stay of proceedings on the basis that
his s. 11(b) Charter right to a trial within a reasonable time was
violated. The delay included time for the appellant to bring a Rowbotham
application and for the fixing of a new trial date as a result of a change in a
key witnesss statement that resulted in defence counsel having to withdraw and
new counsel to be retained. The trial judge, applying the Morin framework, found
the 46-month and 17-day delay between charge and the end of trial did not
violate the appellants s. 11(b) Charter right. Shortly after the judges
ruling, R. v. Jordan,
2016 SCC 27
was released. On appeal, the appellant
submits the judge erred by not granting him a stay of proceedings where the
total delay was presumptively unreasonable under the new framework. Held:
Appeal dismissed. Under the new framework, the delay caused by the Rowbotham
application and for the appellant to retain new counsel and secure a new trial
date, are discrete events to be deducted from the total delay. This results in
the total delay falling below the presumptive ceiling of 30 months in superior
courts. The judge also found that the case was factually and legally complex,
which further justifies delay that may exceed the presumptive ceiling. Therefore,
under the Jordan framework the delay was not unreasonable. In any event, as this
case was still in the system post-Jordan, under the transitional exceptional circumstance
exception any minimal delay that may have exceeded the presumptive ceiling was
justified and would support the dismissal of the application as the appellant failed
to demonstrate any error by the judge in her application of the Morin framework.

Reasons for Judgment of the Honourable
Madam Justice D. Smith:

[1]

Mr. Reinbrecht appeals an order dismissing his application for a
judicial stay of proceedings pursuant to s. 24(1) of the
Canadian Charter
of Rights and Freedoms
[
Charter
]. He applied for a judicial stay on
the basis that his s. 11(b)
Charter
right to be tried within a
reasonable time was infringed. He brought the application following his
conviction on one count of criminal negligence causing death and one count of
criminal negligence causing bodily harm. The trial judge issued reasons for her
ruling on May 26, 2016. One month later,
R. v. Jordan,
2016 SCC 27, was released.

[2]

In determining Mr. Reinbrechts s. 11(b) application, Justice
Donegan applied the analytical framework from
R. v. Morin,
[1992] 1
S.C.R. 771. The Supreme Court of Canada summarized the
Morin
framework in
Jordan
at para. 30:

[30]      The
Morin
framework
requires courts to balance four factors in determining whether a breach of
s. 11(b) has occurred: (1) the length of the delay; (2) defence waiver;
(3) the reasons for the delay, including the inherent needs of the case,
defence delay, Crown delay, institutional delay, and other reasons for delay;
and (4) prejudice to the accuseds interests in liberty, security of the
person, and a fair trial. Prejudice can be either actual or inferred from the
length of the delay. Institutional delay in particular is assessed against a
set of guidelines developed by this Court in
Morin
: eight to ten months
in the provincial court, and a further six to eight months after committal for
trial in the superior court.

[3]

In her analysis, the judge considered the timeframe from December 8,
2011, when Mr. Reinbrecht was first charged, to October 27, 2015, when he
was found guilty of both counts. The judge did not find any defence waiver,
which she recognized had to be clear and unequivocal, with full knowledge of
the right one is waiving (at para. 23). She held the total delay was 46
months and 17 days. The judge then balanced the factors enumerated in
Morin
and concluded that they did not favour granting a judicial stay.

[4]

Jordan
changed the focus of s. 11(b)
Charter
applications
from institutional delay to defence delay. The new analytical framework fixed
presumptive ceilings for unreasonable delay of 18 months for cases proceeding to
trial in the provincial court, and of 30 months for those proceeding to trial
in the superior court or going to trial in the provincial court after a
preliminary inquiry (at para. 46). Total delay (minus defence delay) that
exceeds the relevant ceiling is now presumptively unreasonable (at para. 47).
The burden then shifts to the Crown to justify the delay. The Crown may
discharge its burden by establishing exceptional circumstances. These arise where
a discrete event is reasonably unforeseeable or unavoidable and the Crown
cannot reasonably remedy the delays emanating from those circumstances (at para. 69)
and are deducted from the total delay. Delay that continues to exceed the
presumptive ceiling may then also be justified based on the complexity of the
case (at para. 81).

[5]

If after deducting delay that arises from a discrete event, the net
delay exceeds the presumptive ceiling and the delay above the ceiling is not
justifiable based on the complexity of the case,
Jordan
adds a third
form of exceptional circumstances to consider, namely transitional exceptional
circumstances, for cases that were still in the system when
Jordan
was
decided. (See also, more recently,
R. v. Cody
, 2017 SCC 31 at para. 46).
The transitional exceptional circumstance involves a qualitative assessment of
the presumptively unreasonable delay based on the parties reasonable reliance
on the law as it previously existed under
Morin
(
Jordan
at para. 96).

[6]

As Mr. Reinbrechts case was in the system by reason of his
having filed an appeal before
Jordan
was released, this Court must re-examine
his application under the new framework. In applying the
Jordan
framework,
I am satisfied two discrete events reduce the net delay to 29.5 months. The
first discrete event is the delay caused by Mr. Reinbrechts
Rowbotham
application. That period of time began on November 23, 2012, when he filed his
application, and continued to October 4, 2013, when counsel for Mr. Reinbrecht
on the
Rowbotham
application advised the court he had been retained as
defence counsel of record. The delay caused by this discrete event was 10
months and 11 days. The second discrete event involved the delay caused by the change
in a key witnesss statement. This event prompted Mr. Reinbrechts counsel
to withdraw as counsel of record on November 26, 2013, a few months before
the six-week jury trial was scheduled to begin in January 2014. This event
continued until about mid-June 2014, when both sides indicated they were
available for trial but the court could not accommodate them. The time for this
discrete event was six months and 20 days.

[7]

When the cumulative delay of 17 months for these two discrete events is deducted
from the total delay of 46 months and 17 days, the net delay (29.5 months) falls
on the border of presumptively unreasonable delay under
Jordan.
I would
further consider the judges finding regarding the complexity of the case (at para. 144)
and, in any event, the transitional exceptional circumstance, to conclude that
any delay over the presumptive ceiling is justified.

Summary of Events

[8]

Mr. Reinbrecht brought his s. 11(b) application after the
judge had rendered her verdict on both charges in Reasons for Judgment issued
on October 27, 2015, indexed at
R. v. Reinbrecht
, 2015 BCSC 1960. On
May 26, 2016, the judge provided oral reasons for her ruling on Mr. Reinbrechts
application for a judicial stay, indexed at
R. v. Reinbrecht,
2016 BCSC
1790 [the 
Ruling
].

[9]

In the
Ruling
, the judge provided a comprehensive chronology of court
appearances and other milestones in the case, from the time Mr. Reinbrecht
was first charged to when the trial commenced on February 10, 2015 (at para. 12).
This summary is not in dispute, and I attach it as Schedule A to these reasons.

[10]

At para. 13 of the
Ruling
, the judge added that she held two
more pre-trial conferences before the start of the trial on February 10, 2015,
the evidence was concluded on May 26, 2015 with some periods of adjournment,
and final submissions were provided on June 15, 2015.

[11]

The relevant circumstances to the application may be summarized briefly.
On July 3, 2010, Mr. Reinbrecht was operating a speed boat that collided
with a houseboat on Shuswap Lake. The collision resulted in the death of one
person and the injuries of several others. Mr. Reinbrecht was interviewed
by the police the following day. On December 8, 2011, he was charged with one
count of criminal negligence causing death and one count of criminal negligence
causing bodily harm.

[12]

Mr. Reinbrecht retained counsel immediately. After a reasonable intake
period, Mr. Reinbrecht elected to be tried by a Supreme Court judge alone,
and a preliminary inquiry was scheduled. The Crown and defence disagreed on the
estimated length of the preliminary inquiry. The Crown asked for six days; the
defence requested three days, expressing concern that Mr. Reinbrecht could
not afford a more lengthy preliminary inquiry.

[13]

On September 25, 2012, months before the preliminary inquiry was
scheduled to commence, the Crown elected to proceed by way of direct
indictment. Mr. Reinbrecht was deemed to have elected to be tried by a
judge and jury.

[14]

Mr. Reinbrecht did not have the financial resources to retain
counsel for the estimated six-week jury trial. On November 23, 2012, ten months
after he was first charged, he filed an application for an Order staying the
proceedings until the Attorney General of British Columbia provides the
necessary funding for counsel subject to any assessment of counsels bill,
commonly referred to as a 
Rowbotham
application, after the judgment in
R. v. Rowbotham
(1988), 41 C.C.C. (3d) 1 (Ont. C.A). His then lawyer,
who was not counsel of record, agreed to represent Mr. Reinbrecht for the
limited purpose of completing the
Rowbotham
application.

[15]

The trial was scheduled to commence in September 2013. Despite the
efforts of both sides, the
Rowbotham
application could not be completed
in time for the September 2013 trial date. On June 18, 2013, counsel for Mr. Reinbrecht
applied to adjourn the September 2013 trial date to January 2014, stating that
he was cautiously optimistic that the
Rowbotham
application would be
successful and that he would be appointed as counsel of record for Mr. Reinbrecht.
He also agreed that the delay caused by an adjournment of the trial date would lie
at the foot of the defence.

[16]

On that basis the chambers judge granted the adjournment application
with the proviso that there would be no further adjournments granted. Accordingly,
the trial date was adjourned and a new trial date fixed for January 2014.

[17]

On July 25, 2013, the
Rowbotham
application was heard and a
conditional stay of proceedings was granted pending the appointment of
state-funded defence counsel. The order was subject to a number of disclosure
requirements by Mr. Reinbrecht and a condition that required him to sign
an indemnity agreement with the Province.

[18]

In August 2013, a key Crown witness advised her father that she wanted
to change her statement to the police. She had been having nightmares about the
incident and reported that she no longer wished to protect Mr. Reinbrecht.
The Crown asked the police to re-interview the witness. As the witness was
eight months pregnant and having nightmares, the police decided to wait until
after she delivered her baby. The child was born in September 2013, and the
police re-interviewed her in October 2013.

[19]

At a September 10, 2013 pre-trial conference, Mr. Reinbrechts
lawyer requested an adjournment of the January 2014 trial date, advising the
court that, even if he was appointed as counsel for Mr. Reinbrecht that
day, he could not be ready for the January 2014 trial date. His request for an adjournment
was not granted by the chambers judge who adjourned it to October 4, 2013. On
that date counsel for Mr. Reinbrecht advised the court that he had been appointed
to act as defence counsel for the trial. The January 2014 trial date remained
in place.

[20]

On October 22, 2013, a key Crown witness gave a revised statement to the
police in which she alleged that approximately one month after the collision
she had participated in a meeting with Mr. Reinbrecht, his son and his lawyer.
During the meeting, she said, the lawyer told them to keep quiet or not say
anything about a certain piece of evidence discussed in everyones presence (
Ruling
at para. 87). The lawyer denied making that statement but felt
compelled to withdraw as Mr. Reinbrechts lawyer for ethical reasons. He
did so on November 26, 2013, which resulted in Mr. Reinbrecht having to
retain new counsel. This event, the appointment of new defence counsel, required
a further adjournment of the January 2014 trial date.

[21]

In January 2014, Mr. Reinbrecht retained Mr. DelBigio, Q.C. On
February 3, 2014, the parties appeared before a judge to fix a new trial
date. Although the court could accommodate a six-week jury trial in the period
from early October through to the Christmas break, Mr. DelBigio was not
available until mid-November. This left only five weeks until the break. At
Mr. DelBigios suggestion the trial was re-scheduled for February 2,
2015.

[22]

In or around December 2014, Mr. DelBigio unexpectedly became unavailable
and Mr. Doyle stepped in to replace him. On December 19, 2014, the defence
re-elected to be tried by a Supreme Court judge alone. Anticipating that the
re-election would shorten the trial time, the parties and the judge agreed to
accommodate the defences request to have the trial start one week later, on
February 10, 2015.

[23]

The judge found the trial was delayed 11 months by the
Rowbotham
application and six months by the witness revised statement, which caused new defence
counsel having to be retained.

Reasons for Ruling

[24]

The judge found the Crown did not establish any period of time that
could be attributed to defence waiver or defence-caused delay, and therefore
the overall length of the delay to be considered was 46 months and 17 days (at para. 27).

[25]

She then addressed certain specific time periods.

December 8, 2011 to September 25, 2012

[26]

This period pre-dated the Crown preferring the direct indictment. The
judge attributed six months to inherent delay and three months to institutional
delay (at para. 39).

[27]

The defence submitted that the Crowns decision to prefer a direct
indictment caused significant delay because Mr. Reinbrecht had to go
forward with a
Rowbotham
application. He argued that any number of
things, such as witness examination, could have occurred in the preliminary
inquiry to expedite the overall process.

[28]

The judge found that, based on the guilty verdicts at trial, the
preliminary inquiry would have resulted in a committal to stand trial and moved
the matter into Supreme Court, which would have required Mr. Reinbrecht to
make a
Rowbotham
application in any event (at para. 45). Had the
preliminary inquiry proceeded, the judge found, it would have taken four additional
months for the matter to get to trial (at para. 46). Therefore, she
concluded, the Crown preferring a direct indictment did not lengthen the trial
process.

September 25, 2012 to January 2014

[29]

This period covered the time between when the direct indictment was
preferred and the second scheduled trial date in January 2014. She analyzed
this period in two stages: the first, being from the time the direct indictment
was preferred on September 25, 2012 to the fixing of the first trial date on
February 2013; the second being from that date until the second trial date in
January 2014. The judge attributed the first stage to inherent delay and the
second stage to other reasons for delay (at paras. 48, 73, 75
‒
77).

[30]

The judge found the first four months in the Supreme Court should be
attributed to intake time, time to retain counsel, and time to prepare (at para. 75).
She held that in the ordinary course such a
Rowbotham
application
should reasonably have been completed within this timeframe and, pursuant to
Morin,
categorized the first stage as inherent delay (at para. 73).

[31]

As to the period of time for the second stage, which included the seven
or eight months between completing intake requirements and the first trial date
of September 2013, the judge would have attributed this period to institutional
delay had the trial proceeded on that date (at para. 75). The September 2013
trial date, however, had to be adjourned because defence counsel was not yet retained
albeit he was cautiously optimistic that he would be. Mr. Reinbrecht used
the seven months between February and September 2013 to pursue his
Rowbotham
application.

[32]

The judge found the delay that occurred during the
Rowbotham
application process was caused in part by Mr. Reinbrecht and in part by the
financial disclosure the Crown was obliged to request, as reflected in
R. v.
Crichton,
2015 BCCA 138. In particular, the judge attributed the delay to:
(i) Mr. Reinbrechts initial disclosure being incomplete, inadequate,
and without supporting documentation; (ii) the unsuccessful negotiations
between counsel with respect to the extent to which Mr. Reinbrecht would
be required to contribute to his legal costs, which necessitated a hearing of
the application; (iii) the hearing of the
Rowbotham
application by
another judge, which resulted in a provisional order with conditions and a
requirement that Mr. Reinbrecht make further financial disclosure; (iv) the
additional five months thereafter for Mr. Reinbrecht to respond to the terms
and conditions under the provisional order, which another judge found that Mr. Reinbrecht
had not undertaken with the appropriate diligence; and (v) a further two
months delay in Mr. Reinbrecht signing the indemnity agreement, albeit
his then counsel had agreed to proceed with the trial on the January 2014 date
on the understanding that he would be representing Mr. Reinbrecht.

[33]

The judge categorized the seven or eight months Mr. Reinbrecht took
to complete his
Rowbotham
application and the adjournment of the September
2013 trial date to January 2014 under other reasons for delay, which she
considered to be neutral under
Morin.

January 2014 to February 10, 2015

[34]

In October 2013, a key Crown witness came forward with an unexpected new
statement that caused Mr. Reinbrechts then counsel to withdraw. Mr. Reinbrecht
retained new counsel, Mr. DelBigio, in January 2014.

[35]

As of January 2014, the matter was to proceed as a six-week jury trial. Both
Mr. DelBigio and Crown counsel were available for trial in June 2014,
however the court could not accommodate that length of a jury trial during the
summer months. Accordingly, a third trial date was scheduled to commence on February
2, 2015.

[36]

The judge categorized the six-month delay of the trial from January 2014
to June 2014 as other reasons for delay. She found the unexpected change in the
witnesss statement and the need for Mr. Reinbrecht to obtain new counsel to
be a neutral factor that could not be attributed to any party (at para. 95).
With respect to the eight-month delay from June 2014 to February 2015, the
judge characterized this as institutional delay because counsel for both sides
were available for trial in June 2014 and the court was unable to offer those
dates. She did so while acknowledging that some portions of this time might
possibly be attributed to Mr. DelBigios calendar or perhaps his
preference for starting in February as opposed to January (at para. 96).

February 10, 2015 to October 27, 2015

[37]

This period spanned the start of the trial to when the judge rendered
her reasons for conviction. The judge attributed one month of this eight-and-a-half-month
period to Crown delay for providing some late disclosure, which in turn led to
a short adjournment and some other delays (at para. 104). She attributed
the remaining seven-and-a-half months to inherent delay.

Summary of the delay findings

[38]

In summary, the judge characterized the reasons for the delay as:

·

Inherent delay in Provincial Court
‒
6 months;

·

Institutional delay in Provincial Court
‒
3 months;

·

Inherent delay in Supreme Court
‒
11.5 months;

·

Institutional delay in Supreme
‒
8 months;

·

Actions of the Crown
‒
1 month;

·

Actions of the defence
‒
none;

·

Other reasons, which are neutral
‒
17 months.

Prejudice to the accused

[39]

The judge then turned to the issue of prejudice to the accused caused by
the delay, as required under
Morin.

[40]

The judge agreed with Mr. Reinbrecht that some degree of prejudice
could be inferred given the length of the delay (at para. 108). She then
assessed whether there was any actual prejudice to the three interests of an
accused that are protected by s. 11(b): liberty, security of the person,
and the right to make full answer and defence.

Liberty

[41]

The judge found Mr. Reinbrecht did not suffer any actual prejudice
to his liberty interest; he was not arrested or held in pre-trial custody, had
no bail conditions, attended court by summons, and had counsel appear for him
at court until his trial (at para. 110).

Security of the person

[42]

The police interviewed Mr. Reinbrecht about the collision the day
after it occurred. The judge observed that he lived under the weight of
possible criminal charges for 17 months until he was charged on December 8,
2011 (at para. 115). He then lived under the weight of the charges for
almost four more years until his trial concluded.

[43]

She further noted that Mr. Reinbrecht lived in a small community
near where the incident occurred, and that the community had discussed and
speculated on who was to blame, including Mr. Reinbrechts possible impairment
at the time of the collision. Media coverage included details about his history
and the investigation that gave him unwanted public attention and fuelled the
speculations. Mr. Reinbrechts employment, relationships, and mental
health all suffered.

[44]

The judge found the negative effects on Mr. Reinbrechts security
interest arose inevitably from the investigation and charge, but they were
extended by the delay. Therefore, Mr. Reinbrecht suffered some injury to
his security of the person from the delay (at para. 127).

Right to make full answer and defence

[45]

The judge noted that this case was somewhat unique because: (i) much
of the delay was attributed to the
Rowbotham
application, which was
specifically meant to ensure that Mr. Reinbrecht had a fair trial; and
(ii) the s. 11(b) application was made after the case had been heard,
so she could examine if there was any actual prejudice that needed to be
righted, rather than considering the risk of prejudice.

[46]

The judge found there was no evidence of actual prejudice to Mr. Reinbrechts
right to make full answer and defence because: (i) he had very effective
counsel; and (ii) the delay had no adverse impact on the witnesses or the
tendering of evidence.

Balancing process

[47]

The judge concluded that, balancing these factors against societys
interest in seeing those charged brought to trial, weighed against the granting
of a judicial stay because: (i) the inherent delay was reasonable given
the complexity of the case; (ii) the institutional delay was within the
Morin
guidelines; (iii) both the Crown and the defence took steps to obtain a
speedy trial; (iv) the two significant delays, the
Rowbotham
application and the revised statement by a key witness, were neutral in the
analysis; (v) the prejudice to Mr. Reinbrecht was not substantial;
and (vi) the verdicts were serious and there is a high social interest in
seeing this trial through to sentencing.

On Appeal

[48]

Mr. Reinbrecht submits the judge erred in law:

1.       In
finding that the total delay did not violate his s. 11(b)
Charter
right
to be tried within a reasonable time
;
and

2.       If correct,
the judge erred in not granting a stay of proceedings on that basis.

[49]

Counsel for Mr. Reinbrecht submits the system failed his client
because he should have received a trial in a more timely manner. He contends the
new
Jordan
framework has failed to achieve its stated objective of
providing an easier approach to determining unreasonable delay than the
Morin
approach, which led to doctrinal and practical problems and contributed
to a culture of delay and complacency (
Jordan
at paras. 29, 31
‒
32). He argues that the
Jordan
framework forces the parties to engage in the same quibbling over the
accounting of various events that occur during a trial, as was the case under
the broken
Morin
framework. He focuses on the following passages in
Jordan
,
which summarize the dysfunctional aspects of the
Morin
framework and submits
these issues have continued with
Jordan
:

[36]      The retrospective analysis required by
Morin
also
encourages parties to quibble over rationalizations for vast periods of
pre-trial delay. Here, for example, the Crown argues that the trial judge erred
in characterizing most of the delay as Crown or institutional delay. Had he
assessed it properly, the argument goes, he would have attributed only five to
eight months as Crown or institutional delay, as opposed to 34.5 months.
Competing after-the-fact explanations allow for potentially limitless
variations in permissible delay. As the intervener the Criminal Lawyers
Association (Ontario) submits: Boundless flexibility is incompatible with the
concept of a
Charter
right and has proved to serve witnesses, victims,
defendants and the justice systems reputation poorly (I.F., at para. 12).

[37]      Finally, the
Morin
framework
is unduly complex. The minute accounting it requires might fairly be considered
the bane of every trial judges existence. Although Cromwell J. warned in
R.
v. Godin,
2009 SCC 26, [2009] 2 S.C.R. 3, that courts must avoid failing to
see the forest for the trees (para. 18), courts and litigants have often
done just that. Each day of the proceedings from charge to trial is argued
about, accounted for, and explained away. This micro-counting is inefficient,
relies on judicial guesstimations, and has been applied in a way that allows
for tolerance of ever-increasing delay.

[50]

In sum, counsel for Mr. Reinbrecht submits courts need to strictly
apply the presumptive ceilings to effectively address the culture of delay and
complacency that is said to have developed under the former framework.

[51]

Counsels observations, however, of how the
Jordan
framework may
not be achieving its stated objective, cannot detract from the task of this
Court, which is to apply the
Jordan
framework to determine if the delay in
this case was unreasonable.

[52]

I begin by noting that the judge found no defence waiver or
defence-caused delay, the two components of defence delay noted in
Jordan
(at
para. 61), and these do not appear to be issues on appeal. During the June
18, 2013 appearance, then counsel for Mr. Reinbrecht agreed to take
responsibility for the four-month delay that would result if the adjournment
was granted. A chambers judge subsequently granted the adjournment on the
understanding that there would be no further adjournments granted. New trial
dates were fixed for January 2014. However, shortly thereafter, the
circumstances of the second discrete event that resulted in counsel for Mr. Reinbrecht
having to withdraw as counsel of record, new defence counsel to be appointed,
and an adjournment of the January 2014 trial date to February 2015, overtook
this anticipated four-month defence-caused delay.

[53]

The central issues, therefore, on appeal are whether the delay caused by
the
Rowbotham
application and by Mr. Reinbrecht having to retain
new counsel as a result of a revised statement from a key Crown witness, both
of which were neutral factors under the
Morin
approach, fall within the
category of exceptional circumstances under
Jordan
. If they are found to
be exceptional circumstances, the time attributed to each of these discrete events
must be deducted from the total delay.

Exceptional circumstances

[54]

Exceptional circumstances are described in
Jordan
as follows:

[69]      Exceptional
circumstances lie
outside the Crowns control
in the sense that (1) they
are reasonably unforeseen
or
reasonably unavoidable,
and
(2) Crown counsel cannot reasonably remedy the delays emanating from those
circumstances once they arise. So long as they meet this definition, they will
be considered exceptional. They need not meet a further hurdle of being rare or
entirely uncommon.

[55]

There are three forms of exceptional circumstances relevant to this
case: discrete events, the complexity of the case, and transitional
considerations.

[56]

Mr. Reinbrecht submits there are no exceptional circumstances that
would warrant a reduction in the total delay of 46 months and 17 days, which
substantially exceeds the presumptive ceiling of 30 months. In particular, he
submits that neither the delay related to the
Rowbotham
application nor
the delay related to a key witnesss revised statement that resulted in him
having to retain new counsel fall within the category of discrete events under
Jordan
.
The Crown submits both are discrete events as: (1) the time for the
Rowbotham
application was necessary for it to comply with the disclosure requirements
from
Crichton;
and (2) the delay caused by the Crown witnesss
revised statement was a quintessential discrete event that was not
foreseeable or avoidable by the Crown. Neither of these events, it submits, could
be remedied by the Crown.

Discrete events

[57]

Discrete exceptional events are quantifiable events or circumstances
that are reasonably unavoidable or unforeseeable (
Jordan
at para. 73).
The period of delay subtracted for a discrete event is limited to delay the
Crown and the system could not reasonably have mitigated (
Jordan
at para. 75;
Cody
at para. 48). In this case, two discrete events must be
subtracted from the total delay: the
Rowbotham
application (10.5 months)
and the revised witness statement (6.5 months). The net delay after subtracting
these two discrete events is 29.5 months.

The Rowbotham application

[58]

The 10.5 months between when Mr. Reinbrecht filed his
Rowbotham
application (November 23, 2012) and when he retained counsel
(October 4, 2013) is a discrete event that should be deducted from the
total delay. The
Rowbotham
application was an unavoidable event aimed at
ensuring Mr. Reinbrecht received a fair trial. Mr. Reinbrecht was in
control of how long it took him to establish that he met the financial criteria
for a
Rowbotham
order. The Crown had no control over the financial information
in Mr. Reinbrechts possession and was required to collect this
information to comply with
Crichton
.

[59]

In
Crichton,
this Court addressed the scope of exceptional
circumstances in the context of a
Rowbotham
application and an
application for a conditional stay of proceedings pending a determination of an
alleged s. 11(d)
Charter
violation. After a comprehensive review of
the jurisprudence, Justice Bennett wrote:

[48]      Under the constitution, the allocation of
taxpayers dollars is not for the judicial branch of government to decide,
except in the face of a
Charter
challenge or concern for judicial
independence (
Criminal Lawyers Association
at para. 41). Yet, the
constitution also imposes a duty on the government to fund a lawyer, outside of
the provincially established legal aid scheme, in certain circumstances. An
order staying the proceedings is a rare and exceptional order. As noted above,
it is only to be invoked in the clearest of cases. Considering those factors,
it is entirely appropriate to require an applicant seeking the funding of
counsel by the taxpayer to establish strictly enforced guidelines for financial
eligibility.

[49]      In summary, to obtain a conditional stay of
proceedings based on a violation of ss. 7 and 11(d), certain financial
criteria must be established. First, the applicants financial circumstances
must be extraordinary. The applicant must provide detailed financial evidence
of his or her financial circumstances, which includes supporting evidence. The
applicant must save money to hire counsel or contribute to his or her legal
fees, and make efforts to borrow money from friends or family. The applicant
should try to obtain employments or additional employment if already employed.
The applicant should try to find counsel who would be willing to work at LSS
rates. The applicant must reasonably exhaust his or her own assets to pay for
counsel before looking to the taxpayer to pay for a lawyer. The applicant must
demonstrate that he or she was prudent with his or her personal living expenses
and show foresight and planning of his or her financial affairs to pay for a
lawyer.



[51]      The inquiry into the
applicants financial circumstances commences when he or she reasonably knew a
lawyer would need to be retained to defend criminal charges, and at the latest,
when charges were laid.

[60]

Mr. Reinbrecht does not challenge the correctness of an applicants
legal obligations to succeed in a
Rowbotham
application as set out in
Crichton.
They are unquestionably stringent to meet. That is because a
Rowbotham
order
is a rare and exceptional order to grant.

[61]

The judge found the
Rowbotham
application in this case was an unusually
protracted process, which effectively occupied the first 12 months in the
Supreme Court and caused the first trial date to be adjourned (at para. 55).
Mr. Reinbrecht does not take issue with the judges findings of fact on
the reasons for the delay with respect to the
Rowbotham
application.
Rather, he contends the application should not be considered a discrete event
as, given the seriousness of the charges, the Crown should reasonably have known
that Mr. Reinbrecht would need state-funded defence counsel when the
length of time for the preliminary inquiry was being discussed (i.e., between
January and April 2012). In those circumstances, he submits, the Crown should
have agreed summarily to his application, provided interim funding, and
addressed the details it required to approve the application retrospectively.

[62]

Mr. Reinbrecht further submits the Crown was too rigid in its
application of the requirements for the appointment of state-funded counsel. He
contends that in complex cases such as this one, state-funded counsel should
immediately be appointed upon the accused being charged with a serious offence
and a professed inability to pay for counsel of their choice. However, what
Mr. Reinbrecht proposes is inconsistent with the well-developed body of
binding authority that governs
Rowbotham
applications.

[63]

While the judge found that both parties were working cooperatively to secure
funding for defence counsel, the delay appears to have been largely
attributable to Mr. Reinbrechts inability to meet the financial
disclosure requirements for a
Rowbotham
application in a timely way.
While this unduly protracted process under
Morin
was correctly
characterized as a neutral factor by the judge, under
Jordan
a more
nuanced examination of the reasons for the delay are required.

[64]

Applying
Jordan
on appeal, it seems to me that the delay was caused
by: (i) the unduly protracted process created in large part by Mr. Reinbrecht
failing to comply with the Crowns financial disclosure requests that were in
accord with
Crichton;
(ii) the time required for the
Rowbotham
hearing
when negotiations failed with respect to defence counsels proposed fees and
disbursements, and the extent to which Mr. Reinbrecht would contribute and
indemnify the Crown for his legal costs; and (iii) the further delay in Mr. Reinbrecht
complying with the conditions and additional disclosure requirements of the provisional
Rowbotham
order. In my assessment, the
Rowbotham
application was
a discrete event as described in
Jordan
; it was not within the Crowns
control. This period of time is appropriately deducted from the total delay.

Key witnesss revised statement

[65]

In October 2013, a key Crown witness revised her statement to the
police. The revised statement resulted in defence counsel having to withdraw
from the case for ethical reasons. Mr. Reinbrecht had to retain new
counsel and the January 2014 trial date had to be adjourned. In my view, the
six-and-a-half months between when Mr. Reinbrechts counsel withdrew from
the case (November 26, 2013) and when his new counsel was ready to proceed
(mid-June 2014) qualifies as a discrete event under
Jordan
and must be
subtracted from the total delay.

[66]

On appeal, Mr. Reinbrecht submits the judge erred in not
attributing the two-month delay between when the witness told the police she
intended to revise her statement and when the police re-interviewed her to the
Crown. In his view, the Crown should have arranged to re-interview the witness as
soon as it knew she intended to change her statement (August 2013). In August
2013, the witness was eight months pregnant and experiencing nightmares as a
result of the incident. In my view, the Crowns decision to re-interview the
witness after she delivered her baby was a reasonable one in the circumstances.

[67]

Pursuant to the
Jordan
framework, I am satisfied this was a
discrete exceptional event that (1) was reasonably unavoidable and unforeseeable,
(2) could not be remedied by the Crown, and (3) the Crown acted
reasonably in re-interviewing the witness after the baby was born. In my view,
the six-and-a-half-month delay caused by this unforeseen event must also be
deducted from the total delay.

[68]

This brings the net delay to 29.5 months, just below the relevant
presumptive ceiling. However, some dates are not precise from the record, for
example the June 2014 date that the parties agreed they were both available for
a six-week jury trial but the court could not accommodate their request.
Therefore, as the net delay falls close to the border of unreasonable delay
under
Jordan
, I propose to further consider whether any delay over the
presumptive ceiling is justified on the basis of the complexity of this case
and thereafter under the transitional exceptional circumstance.

Case complexity

[69]

Delay above the presumptive ceiling may still be justifiable in
particularly complex cases (
Jordan
at para. 80;
Cody
at para. 63).
Jordan
describes particularly complex cases as 
cases
that, because of the nature of the
evidence
or the nature of the
issues
,
require an inordinate amount of trial or preparation time (at para. 77).
Determining
whether case complexity justifies delay above the ceiling is a qualitative
assessment that falls well within a trial judges expertise (
Cody
at paras. 63
‒
65).

[70]

The judge found that the case had inherent complexity arising from the
volume and nature of the evidence and the nature of the factual and legal
issues at play (at para. 144). Her description of the complexity of this
case was prescient as it mirrored the language in
Jordan
of the factors
to consider in assessing this issue.

[71]

In my view, the judges finding with respect to the complexity of this
case, having presided over 32 days of trial, is entitled to deference and under
Jordan
justifies marginal delay that may exceed the presumptive ceiling.

Transitional considerations

[72]

In any event, in my view the transitional considerations justify the
delay, if any, that may exceed the presumptive ceiling in this case. For those proceedings
that took place before
Jordan
was released, but are still in the
system, the focus of the transitional exceptional circumstance assessment is on
the parties reliance on the factors that were relevant under
Morin
,
including the seriousness of the offence and prejudice (
Cody
at para. 71).
Cody
provides that, in transitional cases, where delay over the
presumptive ceilings meets the constitutional muster set out in
Morin,
it
will be justified. The Crown must demonstrate that it would have understood
the delay to be reasonable given its expectations prior to
Jordan
and
the way delay and the way the other factors such as seriousness of the offence
and prejudice under
Morin
would have been assessed. (
Cody
at para. 68).

[73]

In this case, the entire proceedings and the s. 11(b) hearing took
place before
Jordan
was released. The charges were serious. The judge
found that while Mr. Reinbrecht suffered some injury to the security of
his person by reason of the negative effects of the delay on his employment,
relationships and mental health, on balance the prejudice he experienced from
the delay was not substantial.

[74]

The judges
Ruling
clearly demonstrates that the parties relied
on the
Morin
framework to determine Mr. Reinbrechts s. 11(b)
application. Moreover, on appeal, Mr. Reinbrecht does not contend the
judge erred in characterizing the time for the
Rowbotham
application or
the delay caused by the witnesss revised statement as neutral under
Morin.
In
these circumstances, I am satisfied the Crown has established that the delay in
this case was justified based on the parties reliance on the previous state of
the law.

Disposition

[75]

In the result, after deducting the two discrete events and, if
necessary, considering the complexity of the case, the net total delay was in
my view reasonable. In any event, under the transitional exceptional
circumstance any marginal delay that may have exceeded the presumptive ceiling was
justified. Accordingly, I would dismiss the appeal.

The
Honourable Madam Justice D. Smith

I AGREE:

The Honourable Mr. Justice
Frankel

I AGREE:

The Honourable Mr. Justice
Willcock


